Citation Nr: 0801294	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  07-25 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date beyond January 28, 2008, for educational 
assistance benefits under Chapter 35, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1992 to April 
1996.  The veteran died in November 1996, and the appellant 
is his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision of the St. Louis, 
Missouri Department of Veterans Affairs (VA) Regional Office 
(RO), which granted the appellant an extension in the amount 
of 153 days of the delimiting date for entitlement to payment 
of Dependents' Educational Assistance (DEA) benefits.  In her 
appeal, the appellant seeks an extension of the delimiting 
date of more than 153 days.

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The veteran and the appellant were married in July 1995.

2.  The veteran was hospitalized with pneumonia at the VA 
Medical Center (VAMC) in Detroit from November 12, 1996 to 
November [redacted], 1996.  Prior to this time, he had no significant 
medical history.  He was released from the VAMC in stable 
condition.  The following day, on November [redacted], 1996, the 
veteran died.  He was 24 years old at the time of his death.

3.  At the time of her husband's death, the appellant was 20 
years old and eight months pregnant with their child.  The 
child was born in December 1996.

4.  In an April 1997 rating decision, the Detroit, Michigan 
RO granted the appellant service connection for the cause of 
the veteran's death, and established her basic eligibility to 
DEA benefits from November [redacted], 1996 to the delimiting date of 
April 3, 2007.

5.  The appellant began an educational program for nursing at 
Wayne County Community College in Detroit in August 2004.

6.  Due to donating a kidney to her ill sister, the appellant 
was unable to pursue her educational program during the time 
period between August 17, 2006 and January 15, 2007.

7.  In February 2007, the appellant applied for an extension 
of the delimiting date for her DEA benefits.  In May 2007, 
the St. Louis RO granted her an extension of 153 days, to 
cover the time period affected by her kidney donation.

8.  The appellant chose to begin her extension on August 28, 
2007; based on this election, her new delimiting date was set 
for January 28, 2008.

9.  After thoroughly reviewing the available evidence, 
including the veteran's medical evidence, the Board has 
determined that the severe hardships that the appellant has 
experienced, including being widowed unexpectedly at a very 
young age and becoming a new mother just one month after her 
husband's untimely death, are tantamount to medical 
infeasibility, as such circumstances precluded the appellant 
from initiating her educational program within the first 24 
months following her husband's untimely death.




CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for an extension of the appellant's delimiting date 
for educational assistance benefits under Chapter 35, Title 
38, United States Code, in the amount of 24 months, beyond 
January 28, 2008, have been met. 38 U.S.C.A. §§ 3501, 3512 
(West 2002); 38 C.F.R. §§ 3.102, 21.3021, 21.3044, 21.3046, 
21.3047 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the appellant in the 
development of the claim on appeal.

Pertinent Laws and Regulations

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the surviving spouse of 
a veteran who died of a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(B) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 21.3021(a)(2)(i) (2007).

Eligibility for such benefits extends 10 years from the date 
(as determined by the Secretary) that the person becomes an 
eligible person within the meaning of 38 U.S.C.A. § 
3501(a)(1) (West 2002 & Supp. 2005).  38 U.S.C.A. § 
3512(b)(1)(A) (West 2002 & Supp. 2005).  The beginning date 
of the 10-year period of eligibility for a spouse of a 
veteran who died of a service-connected disability is the 
effective date of the evaluation or the date of notification 
of such evaluation, whichever is more advantageous to the 
spouse, if the spouse has not chosen another date between 
either of these two dates which has been approved by the 
Secretary.  38 U.S.C.A. § 3512(b)(1)(A) (West 2002 & Supp. 
2005); 38 C.F.R. § 21.3046(a)(2) (2007).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from...willful misconduct"; (3) provides VA with any 
requested evidence tending to show that she was prevented 
from initiating or completing the program because of a 
physical or mental disability that did not result from the 
willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35.  38 C.F.R. § 
21.3047(a)(1)(i-iv) (2007); see also 38 U.S.C.A. § 3512 
(b)(2) (West 2002).

It must be "clearly established" by medical evidence that 
such program of education was medically infeasible.  38 
C.F.R. § 21.3047(a)(2)(i) (2007).  Application for an 
extension must be made within one year after the last date of 
the delimiting period, the termination of the period of 
physical or mental disability, or October 1, 1980, whichever 
date is the latest.  38 U.S.C.A. § 3512(b)(2) (West 2002).



Analysis

The record reflects that the veteran and the appellant were 
married in July 1995.  Sixteen months later, in November 
1996, the veteran died from a pulmonary thrombo embolism 
secondary to a deep thrombo embolism of the left leg, 
according to an autopsy report.  At the time of his death, 
the veteran was 24 years old, and the appellant was 20 years 
old and eight months pregnant with their child, who was born 
in December 1996.

In April 1997, the Detroit RO granted the appellant basic 
eligibility to DEA benefits from November [redacted], 1996 to the 
delimiting date of April 3, 2007.  She did not begin an 
educational program until August 2004, when she enrolled in a 
nursing program at Wayne County Community College (WCCC) in 
Detroit.  A review of her school transcripts shows that the 
appellant has earned excellent grades during every semester 
of attendance at WCCC.

Due to donating a kidney to her ill sister, the appellant was 
unable to continue her educational program during the time 
period between August 17, 2006 and January 15, 2007.  In 
February 2007, the appellant applied for an extension of the 
delimiting date for her DEA benefits.  In May 2007, the St. 
Louis RO granted her an extension of 153 days, to cover the 
time period when she was unable to pursue her education due 
to her kidney donation.  The appellant chose to begin her 
extension on August 28, 2007, and based on this election, her 
new delimiting date was set for January 28, 2008.

The appellant disagrees with the length of her extension and 
argues that it should extend beyond 153 days, in order to 
allow her to complete the remainder of her nursing program.

As noted, the veteran died suddenly at the age of 24 from a 
pulmonary thrombo embolism secondary to a deep thrombo 
embolism of the left leg.  Four days prior to his death, he 
was hospitalized with pneumonia at the VA Medical Center 
(VAMC) in Detroit.  Prior to this time, he had no significant 
medical history.  After staying at the VAMC for three days, 
he was released in stable condition.  Just one day after his 
release, he passed away.  The Board does not doubt that, due 
to the unexpected nature of such a tragedy, the appellant's 
mental state was compromised at that time.

As noted, the appellant gave birth to a child in December 
1996, only one month after her husband died.  The child's 
birth certificate confirms that the appellant was 
hospitalized for the birth.  Therefore, the Board will take 
judicial notice that the appellant's physical condition 
required medical care at that time.

In a statement dated May 2007, the appellant stated, "It 
took me awhile to get myself together following the death of 
my husband."  See VA Form 21-4138 dated May 2007.  During 
her Travel Board hearing in October 2007, the appellant 
testified that she learned about the opportunity for DEA 
benefits "a couple of months" after her husband passed 
away.  See Travel Board Hearing Transcript at page 4.

After thoroughly reviewing the available evidence, the Board 
has determined that the severe hardships that the appellant 
has experienced have taken an emotional toll on her life.  As 
the record shows, she was unexpectedly widowed at a very 
young age and became a new mother just one month later.  As 
there is at least as much evidence in favor of the 
appellant's claim as there is against it, the Board finds it 
reasonable to conclude that the circumstances surrounding the 
appellant - the suddenness of the veteran's death (as 
evidenced by his medical records) as well as the birth of the 
appellant's child (as evidenced by the child's birth 
certificate) - may be accepted for purposes of this appeal as 
tantamount to medical infeasibility, as such circumstances 
rendered the appellant physically and mentally unable to 
initiate the pursuit of a higher education program within the 
first 24 months following such circumstances.

Given the foregoing, and having resolved all reasonable doubt 
in favor of the appellant, the Board concludes that an 
extension of the appellant's delimiting date beyond January 
28, 2008, for educational assistance benefits under Chapter 
35, Title 38, United States Code, is warranted; and that the 
facts warrant an extension amounting to the 24 months that 
the appellant needed to suspend the initial pursuit of her 
higher education due to reasons beyond her control.  The 
appeal is granted.


ORDER

Entitlement to an extension of the appellant's delimiting 
date in the amount of 24 months, beyond January 28, 2008, for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


